DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/22/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	
Reason For Allowance
1.	Claims 1-15 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a lens element for wear in front of an eye of a person comprises at least three optical elements, wherein the at least three optical elements are configured so that along the at least one section of the lens element. a mean sphere of the at least three optical elements increases from a first point of the at least one section towards a peripheral part of the at least one section by at least 0.5 D, and decreases from a second point of the at least one section towards the peripheral part of the at least one section by at least 0.5 D, the second point being closer to the peripheral part of the at least one section than the first point.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rousseau et al.(US 10,126,568) discloses multifocal ophthalmic spectacle lens (10), in Figure 6, capable of correcting a wearer's ophthalmic vision and having a back surface (BS) and a front surface (FS), a light guide optical element arranged to output a supplementary image (SI) to the wearer through an exit surface (ES) of the light guide optical element, where the exit surface (ES), the back surface (BS) and an optical material located between said exit surface (ES) and the back surface (BS) form an optical device (OD), wherein the exit surface can be placed in several zones of the back surface BS (i.g., ES, ES', ES'') when one or several of light guide optical element 2, 2', 2'' are inserted within the front surface FS and the back surface BS; ES is located in a far vision zone, ES' is located in an intermediate vision zone, ES'' is located in a near vision zone.  However, Rousseau does not teach or fairly suggest a lens element for wear in front of an eye of a person comprises at least three optical elements, wherein the at least three optical elements are configured so that along the at least one section of the lens element. a mean sphere of the at least three optical elements increases from a first point of the at least one section towards a peripheral part of the at least one section by at least 0.5 D, and decreases from a second point of 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on (571)272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872